Citation Nr: 0032571	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-82 99A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the 20 percent disability rating assigned for the 
appellant's service-connected status post operative left 
shoulder dislocation and open Bankhart repair is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1985 to 
September 1991.  He also served in the Army National Guard.

This appeal arises from a December 1997, Department of 
Veterans Affairs Regional Office, Albuquerque, New Mexico 
(VARO) rating decision, which granted the appellant 
entitlement to service connection for status post left 
shoulder dislocation, evaluated as 20 percent disabling. 

The Board remanded the appellant's claim for further 
development in a May 2000 decision.  Additional development 
was completed, and the appellant's claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Prior to left shoulder surgery in December 1997, 
manifestations of the left shoulder disability consisted 
principally of weakness and infrequent episodes of apparent 
recurrent dislocation at the scapulohumeral joint with 
residual pain.

3.  Subsequent to the left shoulder surgery in December 1997, 
manifestations of the left shoulder disability consisted 
principally of limited motion below the shoulder level, 
weakness and pain on motion.



CONCLUSION OF LAW

The criteria for a 30 percent rating for the appellant's 
service-connected left shoulder disability are met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims assistance Act 
of 2000, Pub. L. No. 106-475, Stat. 2096 (2000); 38 C.F.R. 
§§ 4.20, 4.25, 4.40, 4.45, 4.70, 4.71a Diagnostic Codes 5201, 
5202 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the appellant's claim for a higher disability 
rating, the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board also notes that it has characterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect his disagreement with the 
initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 20 percent evaluation for 
status post left shoulder dislocation, effective as of June 
29, 1997, the date of filing of his claim for service 
connection.  VARO subsequently granted the appellant a 
temporary total disability rating for a period of 
convalescence following surgery pursuant to 38 C.F.R. § 4.30, 
from December 4, 1997 to April 1, 1998.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant is currently evaluated under 38 C.F.R. § 4.71a 
Diagnostic Codes 5010- 5202 (2000).  Because arthritis is not 
confirmed by X- ray findings in this case, Diagnostic Code 
5010 has no application in this case.
  
The diagnostic criteria for limitation of motion of the minor 
arm call for a 20 percent disability rating for limitation of 
motion of the arm at the shoulder level and midway between the 
side and shoulder level, a 30 percent disability evaluation is 
warranted for limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a Diagnostic Code 5201 (2000).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for other 
impairment of the minor humerus, a 20 percent disability 
rating is warranted for recurrent dislocation of the humerus 
at the scapulohumeral with frequent episodes and guarding of 
all arm movements or with infrequent episodes and guarding of 
movement only at the shoulder level; a 40 percent disability 
evaluation is warranted for fibrous union of the humerus; a 50 
percent disability evaluation is warranted for nonunion (false 
flail joint) of the humerus; and a 70 percent disability 
rating is warranted for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a Diagnostic Code 5202 (2000).

At no time during the appeal period was the left shoulder 
shown to be ankylosed.  Accordingly, Diagnostic Code 5200 is 
not for application in this case.

The Board will first review the appellant's pertinent history.

The appellant sustained an injury to his left shoulder while 
serving on active duty for training.  June 1997 military 
treatment records indicate that he was seen for complaints of 
left shoulder pain after it "popped out" the day before 
during physical training.  The appellant described anterior 
subluxation while his arm was in a fully abducted and 
supinated position then suddenly hyperextended.  A bystander 
had been able to reduce the dislocation on the 4th attempt of 
manual force.  The appellant stated that it felt as if it went 
back in slowly and that he continued to have left shoulder 
pain.  The examiner observed that the appellant's left 
shoulder was without asymmetry, deformity or crepitus.  He had 
abduction less than 90 degrees and extension less than 45 
degrees due to tenderness in the deltoid.  Flexion was within 
normal limits.  There was no apparent fracture on x-ray 
examination.  The assessment was of status post subluxation of 
the left shoulder.  The appellant was restricted to no lifting 
greater than 2 pounds, no overhead motions, no physical 
training, no field or mobility exercises, and no marching.  He 
was to wear a shoulder immobilizer. 

VARO granted the appellant entitlement to service connection 
for status post left shoulder dislocation evaluated as 20 
percent disabling, effective June 29, 1997, in a December 1997 
rating decision.

Additional military treatment records, dated from July 1997 to 
January 1998, were submitted which indicated that the 
appellant was followed for his left shoulder.  He was seen in 
follow-up in July 1997.  He reported improvement, but claimed 
that he still had the sensation of slipping.  The examiner 
recommended 4 weeks of physical therapy and noted that if the 
appellant were not improving he would recommend surgical 
intervention.  In August 1997, the appellant reported that he 
was somewhat improving and did not notice the slipping type 
feeling.  He reported that he had pain when lying on his 
shoulder.  The examiner observed full range of motion.  There 
was a "click."  There was no subluxation feeling or specific 
point tenderness.  The appellant had good strength (5/5) 
without drop arm.  It was recommended that he continue with 
physical therapy and strengthening exercises.  

A September 1997 entry indicates that the appellant reported 
that he was unable to reach quickly and could not perform 
push-ups or regular sit-ups.  Otherwise, he was doing better.  
The examiner observed that range of motion of the left 
shoulder was full with pain on extremes.  The appellant had 1+ 
anterior drawer with improved strength.  No subluxation was 
noted.  The assessment was of status post left shoulder 
dislocation, improving.  A November 1997 entry reported that 
the appellant was doing better and was able to do most 
activities without problems, except that he still had 
experienced a couple episodes of sensation subluxation with 
residual pain afterwards.  He had forward flexion to 145 
degrees, abduction to 130 degrees.  There was tenderness to 
palpation over the anterior aspect of the glenohumeral joint, 
apprehension.  Strength was 5/5.  Treatment options were 
discussed and the appellant felt conservative was not working 
and wished to proceed with surgical intervention.  

December 1997 entries reported that the appellant was 
hospitalized for 2 days for a left shoulder open Bankhart 
repair.  Operative findings included an anterior inferior 
labral tear of the glenoid.  The appellant did well post 
operatively.  On follow up examination in January 1998, the 
appellant was doing well with minimal pain.  His left shoulder 
incision was healed without erythema or drainage.  The 
impression was that his left shoulder was stable.  

A VA examination was conducted in March 1998.  The appellant 
indicated that he was right-handed.  He reported that he was 
continuing to receive physical therapy modalities on a home 
basis, but continued to have significant symptoms referable to 
his left shoulder.  His symptoms included pain, which was 
episodic, significant weakness, stiffness, and fatigability 
with loss of endurance.  He denied swelling, induration, 
erythema, heat, giving way or further instability, although he 
claimed that he noticed that he sometimes had to mechanically 
reposition the glenohumeral joint for certain bimanual 
activities.  He denied any subsequent locking, dislocation, or 
constitutional symptoms.  He was concerned that a mild 
subluxation still persisted.  His previous employment position 
was that of a corrections officer.  

The appellant indicated that he was unable to continue this 
work activity due to his shoulder injury and lost his job in 
October 1997.  He had been reviewed for vocational 
rehabilitation and placed in an educational update program.  
His daily activities were significantly impaired.  He was 
unable to lift his shoulder to move his elbow or hand above 
his head.  He was taking no medications.  He performed 
postoperative physical therapy in the clinic and continued a 
home strengthening program.  He was using no orthotics.  He 
had periodic flare-ups, usually associated with weather and 
the arc of movement of the shoulder during prolonged 
ambulation with arm swing.  He complained of approximately a 
50 percent increase in functional impairment and limitation of 
motion during these exacerbations.  

The examiner observed that the appellant had weakness in 
abduction approximately 4/5 testing as well as significant 
stiffness.  There was no evidence of tenderness.  There was no 
evidence of swelling, induration, erythema, heat, giving way 
instability pattern, locking subluxation, dislocation, 
deformity, or fatigability with motion noted.  There was 
painful motion at the extremes of motion.  Shoulder 
examination with reference to the near and Hawkin's 
impingement tests were negative.  Drop arm, supraspinatus, 
relocation, apprehension and sulcus were negative.  Motion of 
the left shoulder and combined glenohumeral and 
scapulothoracic motion showed flexion 65 degrees active, 70 
degrees passive; extension 35 degrees active, 40 degrees 
passive; abduction 85 degrees active, 90 degrees passive; 
adduction 50 degrees active, 50 degrees passive; and internal 
rotation 35 degrees active, 40 degrees passive; external 
rotation 35 degrees, 40 degrees passive.

Radiographs of the left glenohumeral joint demonstrated suture 
anchors present in place in the anterior glenoid neck 
compatible with the previous operative intervention which was 
documented by his well healed axillary deltopectoral scar.  
The glenohumeral joint was well reduced on the radiograph and 
no post-traumatic arthritis was noted.  The diagnosis was of 
residuals of surgical management of the left glenohumeral 
anterior dislocation which was traumatic and occurred by the 
appellant's history during training.

VARO granted the appellant a temporary total disability rating 
for convalescence following surgery for his service-connected 
left shoulder disability from December 4, 1997 to April 1, 
1998.

At his March 2000 hearing on appeal before the undersigned, 
the appellant testified that his shoulder continued to "slip 
out" after his injury, so he agreed to have the Bankhart 
procedure performed; that, after his surgery, he went to 
physical therapy, but it was too painful and he stopped after 
two months; that he later completed physical therapy with 
another therapist; that he was told that the screws in his 
shoulder were bent and the surrounding area was inflamed which 
caused him pain; that his clavicles were misaligned and caused 
him pain; that his shoulder no longer dislocated; that he had 
constant pain and could not sleep on his shoulder; that his 
left arm was weaker than it used to be; that he could lift his 
left arm to his shoulder from the side but not the front; and 
that further therapy had been recommended, but that he did not 
have the time. 

December 1999 VA outpatient treatment entries reported that 
the appellant complained of increased difficulty with use of 
his left shoulder and limited range of motion.  He stated that 
he had a bad experience with physical therapy and that he used 
Motrin, Naprosyn and/or Tylenol with some relief.  A March 
2000 treatment entry reported that the appellant complained of 
increased pain in his left shoulder with some limited range of 
motion.  The examiner noted that there was some elevation of 
the distal clavicle compared to the acromion, compatible with 
the AC joint injury.  There was no other interval change.  X-
ray revealed no significant abnormalities.

The Board remanded the appellant's claim for further 
development in a May 2000 decision.  

VA outpatient treatment records, dated from March 1998 to June 
2000, were submitted.  The appellant complained of chronic 
left shoulder pain and requested physical therapy in March 
1998.  June 1998 entries reported that he was status post left 
shoulder dislocation.  He complained of pain in certain 
directions and weakness/pain with heavy lifting.  Passive 
range of motion of the left shoulder was flexion to 145 
degrees, external rotation to 75 degrees, and internal 
rotation to 10 degrees.  Strength was 3+ to 4/5.  The 
assessment was of muscle imbalance and abnormal movements of 
the left shoulder.  Physical therapy for 1 month for graded 
exercises and ultrasound were recommended.  Yellow theraband 
was issued and the appellant was to perform level 1 shoulder 
exercises daily at home.  

The appellant reported improvement with physical therapy and 
use of Naprosyn.  An imaging profile was compared with an 
earlier examination of December 1997 which demonstrated no 
significant change.  The first screws used in reconstruction 
were again noted, relatively unchanged in position and 
appearance.  There was no evidence of significant degenerative 
change of the glenohumeral joint or AC joint.  The impression 
was of stable findings since interval exam.  Specifically, 
post surgical changes as noted.  However, there was no 
evidence of complicating arthritis.  In December 1999, the 
appellant complained of increased pain and some limitation of 
range of motion.  However, the examiner noted no significant 
abnormalities.  X-rays of the left shoulder were taken, and a 
January 2000 entry indicated that the results were essentially 
normal except for the possible bump on the appellant's 
clavicle that he might want to discuss further.  

A VA examination was conducted in July 2000.  The appellant 
reported that he worked for Social Security at a desk job.  He 
claimed that he had problems holding things in his hand, such 
as a coffee cup, because of pain in his left shoulder.  He had 
no ability to weight bear on the left shoulder, such as 
getting up out of a chair.  He had problems reaching forward 
and stated that he could not extend his elbow all the way in 
the forward flex position in front of him to grasp something 
because of shoulder pain.  He did not wear any type of brace 
for the shoulder and was taking no medications.  He had 
problems with flare-ups, especially with weather, with 
swinging his arm, or with lifting any type of weights.  
Physical examination showed a 7 cm., well-healed incisional 
scar in the axillary crease on the left.  

The appellant had external rotation on the left to 42 degrees 
actively, on the right to 72 degrees.  Passively, this was 
increased on the left to 55 degrees, compared to 90 degrees on 
the right.  Internal rotation actively was to T11 on the left, 
and on the right to T7.  Abduction actively on the left was to 
70 degrees, compared to 140 degrees on the right.  Passively, 
both shoulders ranged to 160 degrees in abduction.  Forward 
flexion actively on the left was 157 degrees, compared to 163 
degrees passively.  This was increased on both shoulders to 
170 degrees.  The right shoulder was also slightly 
subluxatable in the drawer test.  There was pain with range of 
motion and crepitance with the anterior drawer on the left. 
There was no tenderness to palpation.  

Radiographic studies revealed no evidence of degenerative 
changes at the glenohumeral joint, and suture anchors were 
present in the anterior glenoid neck compatible with the 
previous operative intervention of a Bankhart repair.  The 
examiner diagnosed residual instability, left non-dominant 
glenohumeral joint, and symptoms of pain consistent with early 
degenerative changes, although without radiographic change.

Prior to the left shoulder surgery in December 1997, the 
appellant reportedly experienced a recurrent slipping 
sensation involving the shoulder followed by pain, although 
frank recurrent subluxation was not observed clinically.  
Other findings included tenderness, pain on motion and 
limited abduction to below the shoulder level on some 
occasions, but full range of motion on others.  In the 
Board's judgment, this disability picture more nearly 
approximated the criteria for a 20 percent rating under 
Diagnostic Code 5202: infrequent episodes of recurrent 
dislocation of the shoulder and guarding of movement at the 
shoulder level.  The Board also finds that an additional 10 
percent is warranted pursuant to 38 C.F.R. 
§ 4.45 based on the documented pain and weakness, resulting 
in a combined 30 percent rating. 38 C.F.R. § 4.25 (2000).

With respect to the rating warranted following surgery in 
December 1997, findings consisted principally of limited 
abduction to below the shoulder level and pain on motion.  In 
the Board's judgment, limitation of motion to this degree 
approximates a 20 percent disability rating under Diagnostic 
Code 5201.  With respect to the clinically documented pain on 
motion, he is entitled to an additional 10 percent rating 
pursuant to 38 C.F.R. § 4.45, thereby resulting in a combined 
rating of 30 percent.  38 C.F.R. § 4.25 (2000).  

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that throughout the 
appeal period, the evidence supports a rating of 30 percent 
for the service-connected left shoulder disability. 

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

Entitlement to an increased rating to 30 percent for the 
appellant's service-connected left shoulder disability is 
granted, subject to regulations governing monetary awards.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

